Order approving account of receiver modified by reducing the amount allowed to the attorneys for the receiver to $200, and by surcharging the receiver’s account with $42 unnecessarily expended in serving orders to show cause on tenants who had willingly attorned to the receiver, and adjusting the commissions allowed accordingly. Only two refused and it was not necessary to make the remaining tenants parties to the proceeding. As to modified, the order, so far as an appeal is taken therefrom, is affirmed, without costs. Hagarty, Davis, Adel, Taylor and Close, JJ., concur. '